Citation Nr: 1711842	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  16-56 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for PTSD.

The Veteran testified before the undersigned Veterans Law Judge at a March 2017 videoconference hearing at the RO.  A transcript of the hearing has been associated with her file.  At the hearing, the undersigned granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that the Veteran requested a copy of her claims file in November 2016 (see November 2016 "Statement in Support of Claim" form (VA Form 21-4138)).  The VA Records Management Center acknowledged this request by way of a November 2016 letter, but it does not appear as if the request has been completed.  As explained below, the Veteran's appeal is being granted in full.  Hence, she is not prejudiced by the Board's adjudication of her appeal prior to the completion of her request for records.  Therefore, the Board will proceed to a decision on this matter.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having PTSD based on a corroborated in-service stressor.

2.  The Veteran has major depression associated with her now service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD and major depression are met.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), (f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board is granting the claim of service connection for a psychiatric disability, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310. 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an October 2015 VA psychiatric examination report reveals that the Veteran has been diagnosed as having PTSD and major depression.  Thus, current psychiatric disabilities have been demonstrated.

As an initial matter, the Board notes that the Veteran has reported various psychiatric stressors that occurred prior service, including abuse as a child.  She has also reported a history of alcohol use prior to service.  Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

Although the Veteran is certainly competent to report a history of psychiatric stressors and alcohol use prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing psychiatric disability or alcohol abuse prior to service and the Veteran's October 1978 entrance examination was normal other than for refractive error.  Also, she reported during the March 2017 hearing that her childhood problems had resolved by the time of her entrance into service.  Therefore, the Board finds that the evidence is not clear and unmistakable that any psychiatric disability or alcohol abuse pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

The Veteran contends that her PTSD is due to a personal assault that occurred in service.  Specifically, she has reported that she was raped by a fellow service member in November 1979 while serving in Germany.

Medical records establish a link between the Veteran's PTSD and the reported in-service assault.  For example, a May 2015 VA mental health consultation note (which is referenced in the report of the October 2015 VA examination) includes a provisional diagnosis of PTSD which was, at least in part, related to "military stressors."  The military stressors identified during the May 2015 evaluation included the reported sexual assault in service.  The reports of VA mental health evaluations dated in June 2015 (which are also referenced in the October 2015 VA examination report) confirm a diagnosis of PTSD due to "military stressors."  Also, the psychologist who conducted the October 2015 VA examination indicated that the Veteran's reported assault in service was adequate to support a diagnosis of PTSD.  In light of this evidence, the Board concludes that the Veteran has a current diagnosis of PTSD and that there is competent medical evidence of a nexus between her PTSD and her claimed in-service stressor.  Hence, the only remaining question is whether there is credible supporting evidence that the reported stressor occurred.

Service personnel records confirm that the Veteran was serving in Germany in November 1979.  She consistently received positive work appraisals during the period from February 1979 to February 1985, but personnel records dated from December 1984 to April 1985 indicate that she was found to be in violation of the Uniform Code of Military Justice (UCMJ) on several occasions for drunk driving and unlawfully operating a motor vehicle on base.  It was recommended that she be discharged from service "for a pattern of misconduct."  Her post-service treatment records document a history of continuing psychiatric and substance abuse problems in the years since service.

The psychologist who conducted the October 2015 VA examination opined that the Veteran's PTSD was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  Rather, the examiner reasoned that the PTSD was due to severe childhood emotional, sexual, and physical trauma.  The Veteran also reported that she had been mugged and her military sexual trauma was only recently reported.  It was not likely that the report of military sexual trauma (for which there was no objective proof) made the symptoms worse than they would have been if the event had not occurred.  It was more likely ("more likely than not") that the Veteran's severe childhood trauma would have led to her current symptoms and disability.  She started drinking at age 15 and intermittently used drugs until 2001.  Also, she did not have a relationship since her divorce prior to service.  She gave up her child to her husband and his parents to raise and she received excellent performance marks after an initial adjustment period.  She subsequently received outstanding ratings until she was found to be driving under the influence on two occasions, which led to her discharge due to failure to rehabilitate.  Also, there were no markers of a military sexual trauma in her records.

The October 2015 opinion is of little, if any, probative value because it is essentially based on a finding that the Veteran experienced psychiatric trauma and substance abuse problems prior to service and that her pre-existing disability was not aggravated in service.  As explained above, however, she is presumed sound at service entrance and this presumption has not been rebutted.  See 38 U.S.C.A. § 1111.

In sum, the Board finds that the above-cited evidence of in-service substance abuse and behavioral problems constitutes credible supporting evidence of the Veteran's in-service stressor and behavior changes in response to the stressor.  Thus, the Veteran has a current diagnosis of PTSD, there is competent medical evidence of a nexus between her PTSD and her claimed in-service stressor, and credible evidence that the stressor occurred.  In light of this evidence and resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met and service connection for this disability is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).

As for the diagnosed major depression, the psychologist who conducted the October 2015 VA examination indicated that this disability was "exacerbated by anxiety, panic attacks, and PTSD."  Although the examiner did not provide any specific rationale for this opinion, the examiner nonetheless concluded based upon an examination of the Veteran and a review of her medical records and reported history that the current major depression was associated with her now service-connected PTSD.  The opinion is thus entitled to some probative weight and there is no contrary opinion in the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Accordingly, service connection for major depression is also warranted.

ORDER

Entitlement to service connection for PTSD and major depression is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


